                                                                    1   McDERMOTT WILL & EMERY LLP
                                                                        CHARLES E. WEIR (State Bar No. 211091)
                                                                    2   cweir@mwe.com
                                                                        JASON D. STRABO (State Bar No. 246426)
                                                                    3   jstrabo@mwe.com                              JAN 3, 2019
                                                                        KATE M. HAMMOND (State Bar No. 293433)
                                                                    4   khammond@mwe.com                               BH
                                                                        2049 Century Park East, Suite 3800
                                                                    5   Los Angeles, CA 90067-3218
                                                                        Telephone: (310) 277-4110
                                                                    6   Facsimile: (310) 277-4730
                                                                    7   SHUKAT ARROW HAFER WEBER & HERBSMAN, LLP
                                                                        Joseph M. Conley (admitted pro hac vice)
                                                                    8   joe@musiclaw.com
                                                                        494 Eighth Avenue, Sixth Floor
                                                                    9   New York, NY 10001
                                                                        Telephone: (212) 245-4580
                                                                   10   Facsimile: (212) 956-6471
                                                                   11   Attorneys for Plaintiffs and Judgment Creditors
M C D ERMOTT W ILL & E MERY LLP




                                                                        EXPERIENCE HENDRIX, LLC and AUTHENTIC HENDRIX, LLC
                                                                   12
                                  ATTORNEYS AT LAW
                                                     LOS ANGELES




                                                                   13
                                                                                            UNITED STATES DISTRICT COURT
                                                                   14
                                                                                          CENTRAL DISTRICT OF CALIFORNIA
                                                                   15

                                                                   16
                                                                        EXPERIENCE HENDRIX, LLC and CASE NO. 2:17-cv-07235-VAP (MRWx)
                                                                   17   AUTHENTIC HENDRIX, LLC,
                                                                                                    [PROPOSED] ORDER OF CIVIL
                                                                   18                               CONTEMPT AGAINST JUDGMENT
                                                                                   Plaintiffs,      DEBTOR ANDREW PITSICALIS
                                                                   19
                                                                              v.
                                                                   20
                                                                        HENDRIXLICENSING.COM, LTD
                                                                   21
                                                                        and ANDREW PITSICALIS,
                                                                   22
                                                                                        Defendants.
                                                                   23

                                                                   24

                                                                   25

                                                                   26

                                                                   27

                                                                   28
                                                                        [PROPOSED] ORDER OF CIVIL                          2:17-cv-07235-VAP (MRWx)
                                                                        CONTEMPT
                                                                    1
                                                                              This Court, having considered the Application of Experience Hendrix, LLC
                                                                    2
                                                                        and Authentic Hendrix, LLC (“Hendrix Creditors”) for an order to show cause
                                                                    3
                                                                        regarding contempt (the “Application”), the declarations and evidence submitted in
                                                                    4
                                                                        support thereof, the documents submitted in opposition and reply thereto, and the
                                                                    5
                                                                        pleadings and other documents on file herein, and having heard oral argument of
                                                                    6
                                                                        counsel, and for good cause appearing, the Court concludes that judgment debtor
                                                                    7
                                                                        Andrew Pitsicalis (“Pitsicalis”) has violated the Court’s April 23, 2018 Order
                                                                    8
                                                                        Granting Judgment Debtors’ Application for Charging Order and Appointment of
                                                                    9
                                                                        Receiver [Dkt. No. 70] (the “Charging Order”).
                                                                   10
                                                                              Pitsicalis’s violations of the Charging Order include: (a) failing to secure
                                                                   11
M C D ERMOTT W ILL & E MERY LLP




                                                                        approval from the appointed Receiver, Kevin Singer of Receivership Specialists
                                                                   12
                                                                        (the “Receiver”), for all expenditures by charged entities Purple Haze Properties,
                                  ATTORNEYS AT LAW
                                                     LOS ANGELES




                                                                   13
                                                                        LLC (“Purple Haze Properties”) and Rockin Artwork, LLC (“Rockin Artwork”)
                                                                   14
                                                                        (collectively, the “Charged Entities”) as required by the Order; (b) failing to
                                                                   15
                                                                        provide to the Hendrix Creditors distributions to which the Hendrix Creditors were
                                                                   16
                                                                        entitled; and (c) failing to deliver to the Receiver all books, records, and other
                                                                   17
                                                                        reports to which the Receiver is entitled under the terms of the Charging Order. In
                                                                   18
                                                                        consideration of such violations,
                                                                   19
                                                                              IT IS HEREBY ORDERED that:
                                                                   20
                                                                              1.     Pitsicalis is hereby held in civil contempt;
                                                                   21
                                                                              2.     No expenditures or distributions of funds or assets shall be made by
                                                                   22
                                                                        the Charged Entities unless made by the Receiver or his appointee;
                                                                   23
                                                                              3.     Within three (3) business days of the entry of this Order (or such
                                                                   24
                                                                        extended time as is expressly approved by the Receiver in writing), Pitsicalis shall
                                                                   25
                                                                        permanently remove any and all existing signatories and/or authorities from any
                                                                   26
                                                                        financial accounts currently held in the name of Purple Haze Properties and/or
                                                                   27
                                                                        Rockin Artwork (or their designees and appointed agents) and such signatories
                                                                   28
                                                                         [PROPOSED] ORDER OF CIVIL                 -1-                    2:17-cv-07235-VAP (MRWx)
                                                                         CONTEMPT
                                                                    1
                                                                        and/or authorities will be replaced with Kevin Singer of Receivership Specialists
                                                                    2
                                                                        and/or his appointee. Mr. Singer and/or his appointee will thereafter be the sole
                                                                    3
                                                                        and exclusive signatory and/or authority on all such accounts, which will include
                                                                    4
                                                                        any and all bank accounts, accounts maintained with electronic funds transfer
                                                                    5
                                                                        services, and securities accounts, including without limitation any accounts
                                                                    6
                                                                        maintained for Purple Haze Properties or Rockin Artwork at Bank of America,
                                                                    7
                                                                        Wells Fargo, Wilson-Davis & Co., Inc., Alpine Securities Corporation, Scottsdale
                                                                    8
                                                                        Capital Advisors, Venmo, PayPal or Zelle or any other account in existence but not
                                                                    9
                                                                        previously identified by Pitsicalis and/or the Charged Entities. In the event that
                                                                   10
                                                                        Pitsicalis is unable to effect the change of signatory and/or authority with regard to
                                                                   11
M C D ERMOTT W ILL & E MERY LLP




                                                                        any of the foregoing accounts, the Receiver shall be authorized to sign any and all
                                                                   12
                                                                        documents necessary to open such new accounts as are necessary to effect such
                                  ATTORNEYS AT LAW
                                                     LOS ANGELES




                                                                   13
                                                                        change of signatories and/or authorities, and following opening of such account(s),
                                                                   14
                                                                        close any existing account(s) as to which Pitsicalis and/or the Receiver are unable
                                                                   15
                                                                        to effect such change(s) of signatories and/or authorities;
                                                                   16
                                                                              4.     Within ten (10) business days of the entry of this Order, or by such
                                                                   17
                                                                        other deadline as is expressly extended by the Receiver in writing, Pitsicalis will
                                                                   18
                                                                        deliver to the Hendrix Creditors all funds disbursed from or expended by either
                                                                   19
                                                                        Purple Haze Properties or Rockin Artwork (or any financial account of either of
                                                                   20
                                                                        the foregoing entities) since April 23, 2018 that were not either (a) expressly
                                                                   21
                                                                        approved by the Receiver in his email of May 24, 2018, or (b) retroactively
                                                                   22
                                                                        approved by the Receiver in writing following entry of this Order;
                                                                   23
                                                                              5.     Within three (3) business days of the date of this Order, Pitsicalis
                                                                   24
                                                                        shall (a) provide each person or entity from which either Purple Haze Properties or
                                                                   25
                                                                        Rockin Artwork receive funds, revenue, or payments (in any form, whether in cash
                                                                   26
                                                                        or in kind) with written notice of the existence and terms of this Order; (b) instruct
                                                                   27
                                                                        such person or entity in writing to deliver all such funds, revenue, or payments to
                                                                   28
                                                                         [PROPOSED] ORDER OF CIVIL                 -2-                   2:17-cv-07235-VAP (MRWx)
                                                                         CONTEMPT
                                                                    1
                                                                        the Receiver (either by (i) delivery to the accounts operated by Receiver as
                                                                    2
                                                                        described in Item 3 above or (ii) delivery to the Receiver’s office located at
                                                                    3
                                                                        Receivership Specialists, 11150 W. Olympic Blvd., Suite 810, Los Angeles, CA
                                                                    4
                                                                        90064 (attn. Kevin Singer)), accompanied by a written receipt showing the source,
                                                                    5
                                                                        amount and type of such funds, revenue, or payments; and (c) deliver to the
                                                                    6
                                                                        Receiver documents evidencing his provision of the notifications described in 5(a)
                                                                    7
                                                                        and (b). To the extent that any person or entity not initially provided with such
                                                                    8
                                                                        notice attempts to provide, offers to provide, or provides to Pitsicalis, Rockin
                                                                    9
                                                                        Artwork and/or Purple Haze Properties any funds, revenue, or payments (in any
                                                                   10
                                                                        form, whether in cash or in kind), Pitsicalis will promptly provide all such
                                                                   11
M C D ERMOTT W ILL & E MERY LLP




                                                                        additional sources with notice satisfying the requirements of this Paragraph, and
                                                                   12
                                                                        take all necessary steps to ensure that such funds, revenue, or payments are
                                  ATTORNEYS AT LAW
                                                     LOS ANGELES




                                                                   13
                                                                        immediately delivered to the Receiver in their entirety, accompanied by a receipt
                                                                   14
                                                                        meeting the requirements of Paragraph 5(c).
                                                                   15
                                                                              6.     Pitsicalis will provide to the Receiver via email, on Monday each
                                                                   16
                                                                        week written reports setting forth all funds, revenue, or payments (including, but
                                                                   17
                                                                        not limited to, income) received (regardless of form), from any entity since the
                                                                   18
                                                                        issuance of the prior report. Such reports will include for each item of funds,
                                                                   19
                                                                        revenue, or payments, the date, amount, and source of such item; and
                                                                   20
                                                                              7.     The Hendrix Creditors are awarded their reasonable fees and costs,
                                                                   21
                                                                        the amount of which will be determined upon application to be filed by the
                                                                   22
                                                                        Hendrix Creditors.
                                                                   23

                                                                   24

                                                                   25

                                                                   26
                                                                        ///
                                                                   27

                                                                   28
                                                                         [PROPOSED] ORDER OF CIVIL                -3-                    2:17-cv-07235-VAP (MRWx)
                                                                         CONTEMPT
                                                                    1
                                                                                 Nothing in this Order is intended to limit the application of the Charging
                                                                    2
                                                                        Order, which shall remain in full force and effect.
                                                                    3
                                                                        IT IS SO ORDERED.
                                                                    4

                                                                    5
                                                                        Dated: January 3, 2019                       By:
                                                                    6
                                                                                                                       Honorable Virginia A. Phillips
                                                                    7                                                  Chief District Judge
                                                                    8

                                                                    9

                                                                   10
                                                                        DM_US 157241986-2.104846.0011

                                                                   11
M C D ERMOTT W ILL & E MERY LLP




                                                                   12
                                  ATTORNEYS AT LAW
                                                     LOS ANGELES




                                                                   13

                                                                   14

                                                                   15

                                                                   16

                                                                   17

                                                                   18

                                                                   19

                                                                   20

                                                                   21

                                                                   22

                                                                   23

                                                                   24

                                                                   25

                                                                   26

                                                                   27

                                                                   28
                                                                         [PROPOSED] ORDER OF CIVIL                  -4-                   2:17-cv-07235-VAP (MRWx)
                                                                         CONTEMPT
